Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-16, 18 and 21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first angle is made between the bottom surface and the first facet, a second angle is made between the bottom surface and the second facet, a third angle is made between the bottom surface and the third facet, the first angle is less than the second angle, the third angle is less than the second angle, the first angle is different from the third angle, the first facet and the second facet meet each other to define first edge, the second facet and the third facet meet each other to define a second edge, and the first and second edges extend from the bottom surface toward a top surface of the light emitting device”. 

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a reflective portion on a sidewall of the light emitting device and a connecting portion on a bottom surface of the light emitting device; the reflective portion extends from the connecting portion toward the top surface 

Regarding claims 15, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the light emitting device has a first width in a first direction at a first level and a second width in the first direction at a second level higher than the first level, the light emitting device has a third width in a second direction at the first level and a fourth width in the second direction at the second level, the second direction intersecting the first direction, a first difference between the second width and the first width is greater than a second difference between the fourth width and the third width, a width of the light emitting device in the first direction gradually increases from the bottom surface to the top surface.”

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826